       Case 1:18-cr-00120-SPW Document 125 Filed 08/05/21 Page 1 of 7



BRYAN T. DAKE
Assistant U.S. Attorney
U.S. Attorney’s Office
James F. Battin Courthouse
2601 Second Avenue North, Suite 3200
Billings, MT 59101
Phone: 406-657-6101
Fax: 406-657-6058
Email: Bryan.Dake@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION

 UNITED STATES OF AMERICA,                 CR 18-120-BLG-SPW

            Plaintiff,

      vs.                                  SENTENCING MEMORANDUM


 VICTOR ELVIN LOPEZ,

            Defendant.


                              INTRODUCTION

      Victor Elvin Lopez is a methamphetamine dealer. His involvement in the

distribution of methamphetamine spans over twenty years — and even though he

has previous convictions for methamphetamine offenses, he has continued to




                                       1
       Case 1:18-cr-00120-SPW Document 125 Filed 08/05/21 Page 2 of 7



engage in the sale of this harmful drug. A sentence of incarceration, followed by a

period of supervised release, is appropriate.

                                   ARGUMENT

      On April 8, 2021, Lopez pled guilty to the sole count of the superseding

information charging possession with intent to distribute methamphetamine. PSR

¶ 3,4. The Presentence Investigation Report (“PSR”) notes a total offense level of

29. Id. at 24. The PSR also established a criminal history score of 19 and a

criminal history category of VI. PSR ¶ 42. As such, the PSR has a calculated

guideline range of imprisonment of 151 to 188 month for the offense. Id. at 78.

      The government request a sentence of 158 months imprisonment, four years

of supervised release, and a $100 special assessment.

                                PSR OBJECTIONS

      The defendant has a single outstanding objection, as noted in the Addendum,

to the base offense level. See Addendum to PSR, noting objections to PSR ¶¶ 9,

10, 15, and 24. Lopez asserts that the base offense level should be 30 and not 32

based on the quantity of methamphetamine. Id. He argues that Lopez should only

be responsible for the 81 grams of actual methamphetamine found during the

January 12, 2019, traffic stop in Carbon County, Montana and not the additional

294 grams of pure methamphetamine found on June 9, 2018 in Powell, Wyoming.

Id. His basis for this argument is that his conviction relates only to the possession


                                          2
        Case 1:18-cr-00120-SPW Document 125 Filed 08/05/21 Page 3 of 7



with intent to distribute in Montana, not in Wyoming. The government’s argument

is that the methamphetamine from both stops in Montana and Wyoming, separated

by only six months, represents a common plan or scheme and the weight from both

stops is applicable. The government’s argument is addressed in the Addendum to

the PSR.

                           SENTENCING WITNESSES

      The government does not anticipate calling any witnesses at sentencing. The

PSR objection raised by Lopez is a legal, not factual, argument. Lopez does not

dispute the fact he was found with almost 300 hundred grams of methamphetamine

during the Powell, Wyoming stop. He instead asserts that he is not legally

responsible for this weight amount as relevant conduct. As such, the government

will not call a witness on this objection.

                                    ARGUMENT
      I.     Sentencing Analysis

      The Court shall impose a sentence “sufficient, but not greater than

necessary.” 18 U.S.C. § 3553(a) (2018). Determining a “sufficient, but not greater

than necessary” sentence requires the Court to consider the following factors:

      ●      seriousness of the offense;

      ●      respect for the law;

      ●      just punishment for the offense;


                                             3
       Case 1:18-cr-00120-SPW Document 125 Filed 08/05/21 Page 4 of 7



      ●     adequate deterrence in relation to the criminal conduct;

      ●     protecting the public from further crimes of the defendant; and,

      ●          providing the defendant with needed educational or vocational

                 training, medical care, or other correctional treatment in the most

                 effective manner.

      Additional considerations for the Court when imposing an appropriate

sentence include: the nature and circumstances of the offense, the history and

characteristics of the defendant, and the kinds of sentences available. Id. §

3553(a)(1),(3). The Court should similarly consider the sentencing guidelines and

policy statements, as well as “the need to avoid unwarranted sentencing

disparities.” Id. § 3553(a)(4),(5),(6). Finally, the Court should consider “the need

to provide restitution to any victims of the offense.” Id. § 3553(a)(7).

      II.    Sentencing Recommendation

      The government recommends a sentence of 158 months of incarceration,

four years supervised release, and a $100 special assessment.

      This case involves a habitual methamphetamine dealer who was involved in

selling methamphetamine in and around Montana and Wyoming. Over time, his

criminal conduct related to the sale of methamphetamine has increased. Indeed,

this is now his fourth methamphetamine related conviction, and Lopez has again

engaged in serious criminal conduct in this instance.


                                          4
       Case 1:18-cr-00120-SPW Document 125 Filed 08/05/21 Page 5 of 7



      Lopez’s history and characteristics should be considered in determining an

appropriate sentence. He received his first felony methamphetamine conviction in

1999. PSR ¶ 30. There, he had 5.5 ounces of methamphetamine in his house and

admitted to being front over 10 ounces of methamphetamine. Id. He was

sentenced to prison and revoked numerous times off probation. Id. Eighteen years

later, he was found in possession of methamphetamine again and was the subject

an ongoing narcotics investigation in the area. Id. at 39. Lopez also has nine

separate convictions for driving under the influence since 1990. PSR ¶¶ 26-40.

This highlights a key aspect about Lopez — he simply has no respect for the law.

      Certainly, what the above also highlights is that Lopez has serious substance

abuse issues. He has addressed his addiction on a number of occasions, but it

continues to plague him. PSR ¶¶ 63-68. However, Lopez also knows how to

profit off of other individuals’ addictions. He has sold methamphetamine for over

twenty years and countless numbers of people have fed their own addictions

because of Lopez. His actions are serious and have a direct impact on society.

The distribution of methamphetamine continues to cripple communities. His

possession of hundreds of grams of pure methamphetamine is alarming,

considering how many people may be impacted. A sentence should reflect the

seriousness of this offense and its impact on the community.




                                         5
        Case 1:18-cr-00120-SPW Document 125 Filed 08/05/21 Page 6 of 7



       Lopez’s conduct in this case, punctuated by some underlying mental health

and substance issues, demonstrate a person who can be a danger to the community.

Lopez is a danger when he is driving under the influence of substances, be it drugs

or alcohol, and he is a danger as he engages in the sale of methamphetamine to the

community.

       A sentence imposed by the court should protect the public and promote a

respect for the law. A sentence of imprisonment will remove Lopez, now age 63,

from society, and importantly it will provide him an opportunity to receive the help

he needs to hopefully address his behavior in the future. If the Court follows the

government’s recommended sentence, Lopez will be a man in his 70s when he is

finally out of federal custody. At some point, Lopez needs to understand that this

sort of criminal behavior will never be tolerated. He should be aware that by

continuing down this path and not addressing his own substance abuse issues, he

may find himself in front of this Court and/or under the Court’s supervision for the

rest of his life.

///

///

///




                                          6
       Case 1:18-cr-00120-SPW Document 125 Filed 08/05/21 Page 7 of 7



      The government believes a sentence of 158 months’ incarceration

adequately addresses all sentencing considerations and is sufficient, but not greater

than necessary.

      DATED this 5th day of August, 2021.

                                       LEIF JOHNSON
                                       Acting United States Attorney


                                       /s/ Bryan T. Dake
                                       BRYAN T. DAKE
                                       Assistant U.S. Attorney




                                          7
